Judgment unanimously affirmed. Memorandum: The testimony of the infant victims that defendant, their mother’s boyfriend, had previously disciplined them by beating them with an extension cord, belts, or switches, was properly admitted to show the victims’ continuing fear of defendant as evidence of forcible compulsion (see, People v Thompson, 158 AD2d 563).
We reject defendant’s contention that prosecutorial misconduct deprived him of a fair trial. (Appeal from judgment of Erie County Court, Drury, J.—rape, first degree.) Present— Denman, J. P., Boomer, Pine, Balio and Lowery, JJ.